          Case 2:20-cv-00903-LMA Document 14 Filed 07/10/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


RONNIE LEE SPARKS                                                           CIVIL ACTION

VERSUS                                                                      NUMBER: 20-903

GREG CHAMPAGNE, ET AL                                                       SECTION: “I”(5)

                                                 ORDER

        The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation,/1 and Plaintiff’s objections to the

Magistrate Judge’s Report and Recommendation,2/ hereby overrules Plaintiff’s objections

and approves and adopts the Magistrate Judge’s Report and Recommendation as its

opinion herein.3/

        Accordingly,

        ITISORDERED that Defendants’ motions are granted in part and that Plaintiff’s suit

is dismissed without prejudice, but with prejudice for the purpose of proceeding informa

pauperis pursuant to 28 U.S.C. §1915.

        New Orleans, Louisiana, this 10th day of July, 2020.




                                                                  LANCE M. AFRICK
                                                            UNITED STATES DISTRICT JUDGE


1/ Rec. doc. 12.
2/ Rec. doc. 13.
3/ In overruling Plaintiff’s objections, the Court simply notes that the PLRA applies to pre-trial detainees as

well as convicted prisoners, Kingsley v. Hendrickson, 576 U.S. 389, 402, 135 S.Ct. 2466, 2476 (2015), and
Plaintiff’s allegations regarding reported deficiencies in the “kiosk” system at NCCC fail to overcome the
admission that he made on the face of his complaint that he had not proceeded past step one of the ARP
process (rec. doc. 4, p. 3) and Defendants’ competent summary judgment evidence on that point. (Rec. doc. 9-
2).
